DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 44-69 are pending.
Claims 44-69 are rejected.
Priority
The application is given the benefit of parent application Nos. 17/118,227 and 62/946,347.
Drawings
Objection to Color Drawings/Specification 

MPEP 608.02, part VIII states: 

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Since the color petition of was not granted in the decision of 02 February 2022, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 01 October 2021 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings.

Claim Rejections - 35 USC § 112
The rejection of claim 61 under 35 U.S.C. 112(a) in the Office action mailed 29 December 2021 is withdrawn in view of the amendment received 26 May 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44-59, 61, and 63-69 are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al. (Nature Reviews Cancer vol. 16, pages 110-120 (2016)) in view of Severson et al. (Breast Cancer Research vol. 19, article 99 (2017)) in view of Lips et al. (Breast Cancer Research vol. 13, article R107 (2011)) in view of Robinson et al. (Cell vol. 161, pages 1215-1228 (2015)) in view of Mortazavi et al. (Nature Methods vol. 5, pages 621-628 (2008)).
Independent claim 44 recites a computer-mediated process of analysis of at least 10,000 sequence reads of an RNA sample from a subject and predicting a homologous recombination pathway status of the subject by analysis of expression levels of at least 30 genes using a model that considers the presence of a biallelic deficiency of a first gene associated with homologous recombination deficiency (HRD) positive status and the presence of a biallelic wild type copies of the first gene, and determining HRD positive or negative status by analysis of single nucleotide variants, insertions and deletions, and copy number of a gene. Independent claim 68 recites a computer that executes the process of claim 44. Independent claim 69 recites a computer readable medium that causes a computer to execute the process of claim 44.
Dependent claim 45 further recites considering a cancer type of the subject. Dependent claim 46 further recites considering a subject without a variant BRCA1 gene and without a variant BRCA2 gene. Dependent claim 47 further recites considering a subject that has no more than one variant BRCA1 or BRCA2 gene. Dependent claim 48 further recites a step of treating the subject with a poly ADP-ribose polymerase (PARP) inhibitor if the subject is HRD positive and treating the subject with a therapy that does not include administration of a PARP inhibitor if the subject is HRD negative. An embodiment of dependent claim 49 further recites treatment with a PARP inhibitor that is veliparib. Dependent claim 50 further recites analysis of breast cancer tissue. Dependent claim 51 further recites analysis of ovarian cancer tissue. Dependent claim 52 further recites analysis of colorectal cancer tissue. Dependent claim 53 further recites analysis of pancreatic cancer tissue. Dependent claim 54 further recites analysis of prostate cancer tissue. Dependent claim 55 further recites administering a platinum-containing neoadjuvant chemotherapy if the subject is HRD positive and treating the subject with a therapy that does not include administration of a platinum-containing neoadjuvant if the subject is HRD negative. Dependent claim 56 further recites analysis of triple negative breast cancer tissue. Dependent claim 57 further recites considering at least 100,000 sequence reads. Dependent claim 58 further recites considering at least 100 genes. Dependent claim 59 further recites considering at least 300 genes. Dependent claim 61 further recites considering sequence reads from a whole transcriptome.   Dependent claim 63 further recites analysis of a solid tumor biopsy. Dependent claim 64 further recites a first gene that is BRCA1 or BRCA2. Dependent claim 65 further recites a first gene that is PALB2. Dependent claim 66 further recites a first gene that is RAD51C. Dependent claim 67 further recites an analysis of a first gene that is BRCA1 and a further analysis of biallelic deficiency of a BRCA2 associated with homologous recombination deficiency (HRD) positive status and analysis of biallelic wild type copies of BRCA2.
Lord et al. shows on page 110 that BRCA1 and BRCA2 mutations result in homologous recombination deficient phenotypes (HRD) and that such mutations are present in some breast cancer tumors. Lord et al. shows on page 111 that a PARP inhibitor olaparib and platinum salts such as cisplatin and carboplatin can be used to treat patients with HRD by causing DNA defects that result in lethality of tumor cells in the absence of homologous recombination. Lord et al. shows that other genetic mutations can cause an HRD phenotype on pages 112-116 and Table 1 that is termed BRCAness. Mutations in BRCA1, BRCA2, PALB2, and RAD51C are shown in Table 1 and further discussed on pages 112-116 as being related to an HRD phenotype. HRD phenotypes are noted in Table 1 in breast cancer (including triple negative breast cancer as noted on pages 110, 114, Table 1, and Box 1), ovarian cancer, colorectal cancer, pancreatic cancer (PDAC, also noted at page 115) and prostate cancer (mCRPC, also noted at pages 114-115). Lord et al. shows on page 116 that transcriptional profiles of genes in a tumor correlates with the presence of an HRD phenotype and is another aspect of a cell with BRCAness.
Lord et al. does not show analysis of sequence reads from an RNA sample to determine HRD status, analysis of a particular number of genes in a transcriptional profile, or determining HRD positive or negative status by analysis of single nucleotide variants, insertions and deletions, and copy number of a gene.
Severson et al. shows a process of generating a 77 gene expression profile of tumor tissue that correlates with an HRD phenotype or BRCAness. On page 3 Severson et al. shows determination of BRACA1 status of each tumor analyzed. Severson et al. further shows on page 3 analysis of gene expression of 128 tumor samples using microarrays and analysis of 2049 genes to determine a set of 77 genes whose expression levels that correlate with an HRD phenotype. The analysis of the gene expression data used a computer to run a diagonal linear discriminant analysis. The analysis considered BRACA1 status as well as the gene expression levels for each tumor sample. Severson et al. shows on pages 3-6 the I-SP 2 clinical trial of breast cancer patients receiving the PARP inhibitor veliparib and the platinum salt carboplatin. The trial shows that patients that respond to the PARP inhibitor therapy is shown in Figure A, which shows good correlation with the determined HRD phenotype by the gene expression data with clinical responsiveness to the PARP inhibitor treatment. Severson et al. discusses triple negative breast cancer on page 2 as having a BRCAness phenotype.
Lips et al. shows the BRCA1 classification method used by Severson et al. Lips et al. shows that probes for BRCA1 and BRAC2 are used to determine if breast cancer cell samples comprise target sequences for those genes. Probes for BRCA1 and BRCA2 are shown in Table 2. The method of Lips et al. determines if either allele of BRCA1 or BRCA2 is present in a sample. Consequently Severson et al. classifies tumor samples by the presence or absence of a biallelic deficiency in BRCA1.
Robinson et al. shows transcriptome sequencing of prostate cancer tissue samples. Details of the transcriptome sequencing are shown on page 1225. Libraries of total RNA were prepared and used for sequencing which is equivalent to the whole transcriptome sequencing limitation of claim 61. A total of 100 million reads were analyzed for each tumor analyzed. Robinson et al. discusses on page 1221 the relevance of DNA repair pathways and BRCA2, and shows that samples with BRCA2 biallelic loss show efficacy for PARP inhibitor therapy. Robinson et al. states on page 1223 that individuals with biallelic loss of BRCA1 and RAD51C also have shown clinical response to PARP inhibition. Robinson et al. shows on pages 1221-1222 and Figure 5 analysis of DNA repair pathway genes such as BRCA2. Biallelic loss in samples was detected as shown in Figure 7A which was shown to be due to point mutations (equivalent to the claimed single nucleotide variants), and deletions. Figure 7A and 7B shows 1 and 2 copy loss (biallelic loss), and point mutations in BRCA2, ATM, and BRCA1.
Mortazavi et al. shows that RNA sequencing (as performed by Robinson et al.) can be used to determine expression levels for transcribed regions. Mortazavi et al. shows in Figure 1 an outline of a computer-mediated process of sequencing cDNA derived from RNA, mapping the RNA sequence reads to a reference genome, and quantitating the number of reads at genomic positions to determine the expression levels of each gene. Computer software is discussed on page 624. Mortazavi et al. shows in pages 624-624 and in figure 2d the relationship between the number of reads and expression levels and states that 3 RPKM corresponds to roughly one transcript per cell. Mortazavi et al. states on page 627 that 40 million reads allows for 1x sequencing coverage of the transcriptome, at 40 reads per kilobase of RNA (RPKM).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Lord et al. by use of RNA sequencing instead of microarrays to analyze sequence reads from an RNA sample to determine HRD status because Robinson et al. shows analysis of RNA by sequencing of tumor samples with respect to an HRD phenotype and Mortazavi et al. shows that RNA sequencing can be used to determine RNA expression levels in a genome for each sample analyzed. It is obvious to substitute one art-recognized procedure for another to produce predictable results. It would have been obvious to analyze large number of sequence reads because Robinson et al. shows analysis of 100 million reads for each tumor analyzed and Mortazavi et al. suggests analysis of 40 million reads to determine RNA expression over a genome. It would have been further obvious to generate a set of genes whose expression correlates with HRD status by grouping genes that correlate with biallelic deficiency of a gene such as BRCA1, BRCA2, PALB2, or RAD51C because Lord et al. shows that those genes are necessary for normal homologous recombination and Lips et al. makes clear that Severson et al. generates gene sets relative to biallelic deficient tumor samples for BRCA1. Substitution of other biallelic deficient genes that result in an HRD phenotype is further obvious because biallelic deficiency in such genes have equivalent effects of resulting in an HRD phenotype as discussed in Lord et al. It would have been further obvious to determine HRD positive or negative status by analysis of single nucleotide variants, insertions and deletions, and copy number of a gene because Robinson et al. performs such analysis from RNA sequence data as shown in Figure 7A and 7B to determine HRD status of patient samples.
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Lord et al. in view of Severson et al. in view of Lips et al. in view of Robinson et al. in view of Mortazavi et al. as applied to claims 44-59, and 63-69 above, and further in view of Sartor et al. (Bioinformatics vol. 25, pages 211-217 (2009)).
Dependent claim 60 further recites a process using a logistic regression model.
Lord et al. in view of Severson et al. in view of Lips et al. in view of Robinson et al. in view of Mortazavi et al. as applied to claims 44-59, and 63-69 above shows in Severson et al. at page 3 use of a diagonal linear discriminant analysis to generate a set of genes that correlate with HRD phenotype, and does not show use of a logistic regression model.
Sartor et al. shows in the abstract use of a logistic regression model to identify a set of differentially expressed genes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis of Lord et al. in view of Severson et al. in view of Lips et al. in view of Robinson et al. in view of Mortazavi et al. as applied to claims 44-59, and 63-69 above by use of a logistic regression model because Sartor et al. shows use of a logistic regression model to identify a set of differentially expressed genes and it is obvious to substitute one art-recognized equivalent for another to produce expected results.
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Lord et al. in view of Severson et al. in view of Lips et al. in view of Robinson et al. in view of Mortazavi et al. as applied to claims 44-59, and 63-69 above, and further in view of Li et al. (BMC Genomics vol. 16, article 1069 (2015)).
Dependent claim 62 further recites a process using sequence reads from targeted panel RNA sequencing.
Lord et al. in view of Severson et al. in view of Lips et al. in view of Robinson et al. in view of Mortazavi et al. as applied to claims 44-59, and 63-69 above shows in Severson et al. at page 3 use of RNA sequencing analysis but does not show use of sequence reads from targeted panel RNA sequencing.
Li et al. shows a method of targeted RNA sequencing. Li et al. shows the advantages of targeted RNA sequencing on pages 2 and 9-11, which are lower requirements of amount of starting RNA material, limiting repetitive sequences, and better estimates of expression levels at targeted sequences. Li et al. shows an example of use of commercially available AmpliSeq probes that target 20,000 human RNA targets.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis of Lord et al. in view of Severson et al. in view of Lips et al. in view of Robinson et al. in view of Mortazavi et al. as applied to claims 44-59, and 63-69 above by use sequence reads from targeted panel RNA sequencing as suggested by Li et al. because Li et al. shows targeted RNA sequencing has advantages of requiring less starting RNA material and better estimates of RNA expression levels among targeted regions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631